Per Curiam.
At the trial in the superior court the State introduced evidence that appellant and her companion checked into the hotel about six o’clock on March 14, 1962. Due to some disturbances in *187which they were involved, the police were called, the defendant and her companion were arrested, and warrants issued. The police officer in charge of the investigation testified as to the confession of the appellant. The appellant contends the confession was unsupported and, therefore, not sufficient to convict. However, the record does not bear out the appellant’s contention. The evidence corroborating the confession was ample. The confession and the corroborating evidence made out a strong ease.
No error.